       Case 2:19-cr-00194-TLN Document 27 Filed 10/27/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   MEGAN T. HOPKINS, #294141
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: 559-487-5561/Fax: 559-487-5950
 5
     Attorneys for Defendant
 6   JIM TRAVIS
 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                    Case No. 2:19-cr-00194-TLN

12                       Plaintiff,               STIPULATION AND ORDER TO CONTINUE
                                                  STATUS CONFERENCE
13   vs.
                                                  DATE: January 28, 2021
14   JIM TRAVIS,                                  TIME: 9:30 a.m.
                                                  JUDGE: Hon. Troy L. Nunley
15                      Defendants.

16
17          IT IS HEREBY STIPULATED by and between the parties hereto through their
18   respective counsel, that the status conference scheduled for October 29, 2020 at 9:30 a.m. be
19   continued to January 28, 2021 at 9:30 a.m.
20          Defense counsel is working to develop a new investigation plan, given that traditional
21   methods of investigation have been hampered due to the ongoing pandemic and the
22   corresponding limitations on travel and the ability of defense investigators to conduct in-person
23   interviews. Additionally, the government requires additional time to evaluate the case and
24   provide an initial plea offer to the defendant. The requested continuance will provide the defense
25   with additional time necessary to continue its investigation and to confer with the government
26   regarding any additional discovery requests deemed appropriate in light of the investigation, and
27   will afford the parties time needed to advance plea negotiations.
28
       Case 2:19-cr-00194-TLN Document 27 Filed 10/27/20 Page 2 of 3


 1            The parties agree that the ends of justice served by resetting the status conference date
 2   outweigh the best interest of the public and the defendant in a speedy trial. Therefore, the parties
 3   agree that time is excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), (B)(iv) (Local Code T4).
 4
 5
 6                                                             Respectfully submitted,
 7                                                             MCGREGOR SCOTT
                                                               United States Attorney
 8
 9   DATED: October 21, 2020                                    /s/ James Conolly
                                                               JAMES CONOLLY
10                                                             Assistant United States Attorney
                                                               Attorney for Plaintiff
11
12                                                             HEATHER E. WILLIAMS
                                                               Federal Defender
13
14   DATED: October 21, 2020                                   /s/ Megan T. Hopkins
                                                               MEGAN T. HOPKINS
15
                                                               Assistant Federal Defender
16                                                             Attorneys for Defendant
                                                               JIM TRAVIS
17
18
19
20
21
22
23
24
25
26
27
28

      TRAVIS: Stipulation and Order to Continue Status   -2-
      Conference
       Case 2:19-cr-00194-TLN Document 27 Filed 10/27/20 Page 3 of 3


 1                                                       ORDER
 2   IT IS SO ORDERED that the status conference currently scheduled for October 29, 2020 at
 3   9:30 a.m. is hereby continued to January 28, 2021 at 9:30 a.m. The time period between
 4   October 29, 2020 and January 28, 2021 is excluded under the Speedy Trial Act pursuant to 18
 5   U.S.C. § 3161(h)(7)(A) and (B)(i) and (iv), as the ends of justice served by granting the
 6   continuance outweigh the best interest of the public and the defendant in a speedy trial.
 7
 8   DATED: October 26, 2020
 9
10                                                              Troy L. Nunley
                                                                United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      TRAVIS: Stipulation and Order to Continue Status    -3-
      Conference
